PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of

:
SCHEEPERS, ANTHONY

:
Application No.: 15/926,922

:	DECISISON ON PETITION
Filed:  March 20, 2018
Attorney Docket No. SCHEEPERS-USP   

:


This is a decision on the petition filed July 22, 2022, under the unintentional provision 37 CFR 1.137(a), to revive the above-identified application.  

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition.

The application became abandoned for failure to reply in a timely manner to the Non-final office action mailed December 27, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 28, 2020.  A Notice of Abandonment was mailed August 21, 2020.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required pursuant to paragraph (d) of this section.

The instant petition has not satisfied requirement (1).  In this regard, petitioner has not submitted the required reply in the form of a proper amendment, the amendment submitted with petition is consider a non-compliant amendment.  All amendments must be compliance with § 1.121.  Amendments to the claims should include the text of all pending claims including the withdrawn claims.  A full listing of all claims/even if the claims are being canceled (canceled without wording) with each claim proper status identifiers.  When submitting the claims in an amendment all claims need to be in ascending numerical order.  
Amendments to the claims must be:

 A.   A complete listing of all of the claims is not present.
 B.   The listing of claims does not include the text of all pending claims (including   withdrawn claims)
 C.   Each claim has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified. Note: the status of every claim must be indicated after its claim number by using one of the following status identifiers: (Original), (Currently amended), (Canceled), (Previously presented), (New), (Not entered), (Withdrawn) and (Withdrawn-currently amended).
 D.   The claims of this amendment paper have not been presented in ascending numerical order. 

Claim 1 has not been provided with the proper status identifier.  This petition cannot be granted at this time until a proper amendment is received.   

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By facsimile:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Dale Hall at (571)272-3586.


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)